   Case 1:17-bk-14013-NWW               Doc 56 Filed 03/05/19 Entered 03/05/19 11:44:34                       Desc
                                        Main Document Page 1 of 2




SO ORDERED.
SIGNED this 5th day of March, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




          ________________________________________________________________


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN DISTRICT OF TENNESSEE


In re:   DEBORAH COX SMITH                                                  No. 17-14013 NWW
                                                                            Chapter 13


SS#:     xxx-xx-1997                                       CASE NUMBERS MUST APPEAR ON
                                                           ALL CHECKS AND CORRESPONDENCE
                         Debtor

               AMENDED ORDER TO EMPLOYER OR OTHER ENTITY TO PAY TO TRUSTEE

                   The above named debtor has pending in this court a case for the adjustment of debts of an individual with
regular income, and therefore has submitted future earnings or other income to the supervision of the trustee. 11 U.S.C. §
1322(a)(1). Pursuant to 11 U.S.C. § 1325(c) the court may order any entity from whom the debtor receives income to pay
any part of it to the trustee. Accordingly,

                 It is ORDERED that:

                                  MULTIPLAN
                                  ATTN PAYROLL DEPT
                                  535 EAST DIEHL RD STE 100
                                  NAPERVILLE, IL 60563-

                (1) Deduct from the debtor’s earnings or other income $820.00 BI WEEKLY beginning with the next
payment following receipt of the order and remit the sums withheld promptly, no less frequently than once each month, to
CHAPTER 13 STANDING TRUSTEE, P.O. BOX 511, CHATTANOOGA, TN 37401 (423) 265-2261. If the debtor's net
earnings or other income for any pay period are less than the above amount, remit the total net earnings or income. (If
desired, funds may be remitted electronically. Refer to trustee office website at www.ch13cha.com for information.)

                  (2) Not suspend or terminate the debtor’s employment or take any other punitive or disciplinary action on
account of the issuance of this order.
  Case 1:17-bk-14013-NWW               Doc 56 Filed 03/05/19 Entered 03/05/19 11:44:34                       Desc
                                       Main Document Page 2 of 2
                (3) Notify the trustee of termination of the debtor’s employment or other source of income and the
                reason for termination. Notifications may be sent to payments13@ch13-trustee.com.

                  (4) Make no deductions from the debtor’s earnings or other income for any garnishment, wage assignment
or credit union, except as allowed by order of this court. You may withhold alimony or child support.

                (5) This order supersedes previous orders in this case, if any, to the above named entity.

                                                     ###

APPROVED FOR ENTRY BY:

s/ Kara L. West
Kara L. West (TN No. 25744)
Chapter 13 Standing Trustee
PO Box 511
Chattanooga, TN 37401
(423) 265-2261
